Porter, J.
On the trial of this cause in the court below, the defendant offered in evidence, copies of declarations of certain wit*480nesses taken before one Gourjon a justice of the peace for the city of New-Orleans, in the year 1811, which were admitted by the court, to prove that heretofore the slavery of the defendant had been questioned.
East’n District.

Jan. 1822.

These declarations were certified by Gourjon many years after he had ceased to be a justice of the peace; and the plaintiff objected to their introduction, on the ground that as he was no longer acting in that capacity, his authority had expired to give certified copies of what took place before him while in the exercise of his functions as magistrate.
This presents for decision the question as to that authority, and I am of opinion that the judge a quo erred in deciding that it sanctioned the reading of these declarations in evidence.
A person who is no longer a public officer has no more right to give copies of papers than any other individual. Faith and credit is attached to his certificate, when it makes a part of, and is given in, the discharge of the duties appertaining to the office he holds, because the law presumes it is given under the responsibility attached to that situation, and with reference to the obligations that flow from it. But that presumption no longer ex*481ists when the individual ceases to act in that capacity.
The judge below in refusing the motion made for a new trial, noticed this objection, but seemed to consider it unnecessary, to have the cause tried again on this account, as the fact established by the declarations alluded to, was immaterial to the point at issue between the parties. I have great difficulty in coming to that conclusion in a case of this kind, where the evidence was so very contradictory. The fact of frequent claim of freedom may have had an influence on the minds of the jury, and that influence should not have been communicated but through legal proof. 16 Johns. 89.
I conclude therefore, that this cause should be remanded for a new trial, with directions to the parish judge not to receive in evidence copies certified by Gourjon, of proceedings had before him while justice of the peace.